DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US 6,074,213) in view of Nishizawa (US 2014/0320406).
      Regarding claim 1, Hon discloses a process  for operating a medical device (col. 1, lines 44-61), the process comprising the steps of: providing a sensor mechanism comprised by the medical device or associated with the medical device (col. 8, lines 1-16); wherein the counter-torque (feedback) depends on a measured value (amount) recorded (memory) by  the sensor mechanism (picture) (col. 12, lines 23-64).
    Hon discloses all the limitations set forth above but fails to explicitly disclose providing the medical device with a rotatable rotary knob; providing an actuator (vibration) for applying a torque to the rotary knob; applying a counter-torque to the rotary knob with the actuator during a rotation of the rotary knob by a user applying a torque to the rotary knob.
However, Nishizawa discloses providing the medical device with a rotatable rotary knob (fig. 3A-fig. 3B; fig. 3E; page 3, [0038]); providing an actuator (vibration) for applying a torque to the rotary knob (page 
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Nishizawa within the system of Hon in order to rotate a knob of the rotary control while watching a change of a parameter value thereby maximizing the reliability of the system.
  Regarding claim 2, Hon discloses wherein the measured value is an actual value of a ventilation parameter (col. 12, line 58).
 Regarding claim 3, Hon discloses wherein a set point of a ventilation parameter, which set point determines or influences the actual value of the ventilation parameter, is set  with the rotation of the rotary knob (col. 12, lines 44-64).
  Regarding claim 4, Hon and Nishizawa disclose all the limitations set forth in claim 1 and Nishizawa further discloses wherein the counter-torque, which depends on the detected measured value, and counteracts a rotation of the rotary knob, is applied by the actuator  and the actuator is non-positively connected to the rotary knob (fig. 3; page , [0049]).
 Regarding claim 5, Hon and Nishizawa disclose all the limitations set forth in claim 1 and Nishizawa further discloses wherein the measured value recorded by the sensor mechanism is a current measured value; the counter-torque depending on the current measured value is linked with a counter-torque dependent on a current angle of rotation of the rotary knob;  wherein the counter-torque dependent on the current angle of rotation of the rotary knob  is determined on the basis of at least one counter-torque profile (fig. 3; page 5, [0049]).
 Regarding claim 6,  Hon and Nishizawa disclose all the limitations set forth in claim 1 and Nishizawa further discloses  wherein a plurality of counter-torque profiles 4 are combined to determine a counter-torque dependent on a current angle of rotation of the rotary knob (fig. 3; page 5, [0049]).
s 7-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Forsell (US 2010/0211133) in view of Nishizawa (US 2014/0320406).
  Regarding claim 7, Forsell discloses a medical device (abstract) with comprising: a sensor mechanism for detecting a measured value, the sensor mechanism being comprised by the medical device or associated with the medical device (fig. 1-fig. 2; page 6, [0091]).
   Forsell discloses all the limitations set forth above but fails to explicitly disclose at least one rotary knob  for setting a value of a parameter, wherein the value of the parameter  is varied by rotating the rotary knob; wherein an actuator non-positively connected to the rotary knob; and wherein a counter-torque, which depends on the detected measured value and counteracts a rotation of the rotary knob is applied by the actuator.
 However, Nishizawa discloses at least one rotary knob  for setting a value of a parameter, wherein the value of the parameter  is varied by rotating the rotary knob (fig. 3; page 3, [0035]); wherein an actuator non-positively connected to the rotary knob (page 3, [0036]); and wherein a counter-torque, which depends on the detected measured value and counteracts a rotation of the rotary knob is applied by the actuator (page 3, [0037-0038]).
    Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Nishizawa within the system of Forsell in order to rotate a knob of the rotary control while watching a change of a parameter value thereby maximizing the reliability of the system.
 Regarding claim 8, Forsell and Nishizawa disclose all the limitations set forth in claim 7 and Nishizawa further discloses wherein the actuator  and the angle of rotation sensor  are non-positively connected to the rotary knob; an angle of rotation of the rotary knob is detectable by the angle of rotation sensor; and  the counter-torque, which depends on the detected measured value  and on the detected angle of rotation and counteracts a rotation of the rotary knob is applied by the actuator (fig. 3; page 3, [0038]).

 Regarding claim 10, Forsell and Nishizawa disclose all the limitations set forth in claim 7 and Nishizawa further discloses wherein  a computer program with program code means controls the application of the counter-torque to the rotary knob with the actuator acting during the rotation of the rotary knob by the user applying a torque to the rotary knob when the control program  is executed by a device control (30) intended for controlling and/or monitoring the medical device (fig. 3; page 4, [0044]).
 Regarding claim 11, Forsell and Nishizawa disclose all the limitations set forth in claim 7 and Nishizawa further discloses a device control configured to control and/or monitor the medical device including to control the application of the counter-torque to the rotary knob with the actuator acting during the rotation of the rotary knob by the user applying a torque to the rotary knob (page 4, [0044]).
  Regarding claim 12, Forsell discloses  a memory comprised by or the memory is associated with the device control  can be loaded into the memory (page 7, [0101]).
  Regarding claim 15, Forsell and Nishizawa disclose all the limitations set forth in claim 7 and Nishizawa further disclose wherein the actuator is non- positively connected to the rotary knob (fig. 3).
  Regarding claim 16, forsell and Nishizawa disclose all the limitations set forth in claim 1 and Nishizawa further discloses wherein the measured value recorded by the sensor mechanism is a current measured value; the counter-torque depending on the current measured value is linked with a counter-torque dependent on a current angle of rotation of the rotary knob; the counter-torque dependent on the current angle of rotation of the rotary knob is determined on the basis of at least one counter-torque profile (fig. 3-fig. 5; page 4, [0044]).
.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Forsell in view of Nishizawa as applied to claim 1 above, and further in view of Hon (US 6,074,213).
     Regarding claim 13, Forsell and Nishizawa disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein medical device comprises a ventilator and the sensor mechanism is configured to measure an actual value of a ventilation parameter as the measured value.
 However, Hon discloses wherein medical device comprises a ventilator and the sensor mechanism is configured to measure an actual value of a ventilation parameter as the measured value (col. 12, lines 44-64; col. 13, lines 35-67; col. 14, lines 1-3).
 Regarding claim 14, Forsell, Nishizawa and Hon disclose all the limitations set forth in claim 7 and Hon further discloses wherein a set point of a ventilation parameter, which set point determines or influences the actual value of the ventilation parameter, is set with the rotation of the rotary knob (col. 13, lines 35-67; col. 14, lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kohler et al. (US 2017/0163972) discloses observation device comprising a control unit.
Baur (US 2009/0125024) discloses medical appliance with magnetic adjustment apparatus.
Piskun et al. (US 2010/0057121) discloses laparoscopic instrument and related surgical method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
November 16, 2021